        Case 3:19-mj-00906-RAR Document 1-1 Filed 06/05/19 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

IN THE MATTER OF THE
APPLICATION OF THE LINITED
STATES OF AMERICA FOR                                              S-totftú      qob       {Z*r4-
A SEARCH WARRANT

                                             AFFIDAVIT

        I, Michael Breen,   a Task Force   Officer with the Drug Enforcement Administration,

having been duly sworn, state:

                                           1.    INTRODUCTION

       2.      I   am an investigative or law enforcement officer of the United States within the

meaning of Section 2510(7) of Title 18, United States Code, that is, an offrcer of the United States

who is empowered by law to conduct investigations of and to make arrests for offenses enumerated

in Section 2516 of Title 18 of the United States Code. I have been employed as a Police Officer

with the Rocky Hill (CT) Police Department since 2012. From December 2016 to the present I

have been assigned to the Drug Enforcement Administration ("DEA") Hartford Resident Off,rce

("HRO")   as a Task Force   Officer ("TFO"). Prior to being assigned to the DEA, I was assigned to

a regional narcotics   unit (Mid state Narcotics Task Force) from November 2015 until December

2016. As a DEA Task Force Officer, I have participated in numerous investigations concerning

violations of federal narcotics and firearms laws. I have coordinated controlled purchases of illegal

drugs utilizing confidential sources and cooperating witnesses. I have obtained/participated in the

execution of search and arrest warrants pertaining to individuals involved in the distribution of

controlled substances, conducted electronic surveillance and physical surveillance of individuals

involved in the distribution of controlled substances, analyzed records documenting the purchase
        Case 3:19-mj-00906-RAR Document 1-1 Filed 06/05/19 Page 2 of 13




and sale of illegal drugs, spoken with informants and subjects, as well as other local, state and

Federal law enforcement officers, regarding the manner in which narcotics traffickers obtain,

ftnance, store manufacture, transport, and distribute illegal drugs.        I have received instruction
relative to conducting drug investigations while attending in-service training at the Connecticut

Police Academy (POSTC) in Meriden, CT. In addition, I also attended a two- week course hosted

by the Drug Enforcement Administration in which I received specialized training in the field of

narcotics investigations.      I   also receive periodic in-service training relative to conducting drug

investigations.

        3.        I am currently    assigned to the DEA HRO and have been participating in an

investigation into the activities of a drug trafficking organization(DTo) that is operating out of

Hartford, CT. I am one of the case agents that have directed the investigation that is the subject

of this Affidavit. I have participated fully in this investigation and, as a result of this

participation, as well as information provided by other law enforcement officers, I am thoroughly

familiar with the information contained herein. I have not included each and every fact known to

me concerning this investigation. I have set forth only the facts that I believe are essential to

establish probable cause to support the issuance of the search warrant.

       4.         I make this affidavit in support of an application for a search warrant for the

cellular telephone contents and records of the cellular telephones (collectively referred to as the

"Devices" that are identified as follows:

             a.   A black Samsung phone ("Device # 1") that was seized from 44 Belmont St, Apt

                  3W, Hartford, CT on July 19,2018

             b.   a   black AT&T phone ("Device # 2") that was seized from 44 Belmont St, Apt

                  3W, Hartford, CT on July 19,2018



                                                      2
        Case 3:19-mj-00906-RAR Document 1-1 Filed 06/05/19 Page 3 of 13




             c. a black LG phone ("Device # 3") that was seized from44 Belmont St, Apt 3W,
                  Hartford, CT on July 19, 2018

             d.   a   black LG phone ("Device # 4D)thatwas seized from44 Belmont St, Apt 3W,

                  Hartford, CT on July 19,2018

             e.   a gtay superinworld phone ("Device # 5') that was seized fuom44 Belmont St,

                  Apt 3W, Hartford, CT on July 19,2018

        5.        The Devices have been maintained in DEA custody since they were seized on

July 19, 2018 and currently are located at the DEA office located at716 Brook Street, Rocky

Hill, CT. For the reasons     set forth herein,   I have probable cause to believe and I do believe, that

the contents and records of the Devices contain evidence, contraband, fruits, or instrumentalities

of violations of: 21 U.S.C. $ 841 (Unlawful Possession with Intent to Distribute and Distribution

of Controlled Substances); and 21 U.S.C. $ 846 (Conspiracy and Attempt to,Commit Narcotics

Trafficking Offenses); and information relevant to criminal forfeiture pursuant to Title 21 USC

Section 853 and Title 21 USC Section 841.

       6.         The applied-for warrant would authorize the forensic examination of the Devices,

including accessing all internal applications within the Devices, for the purpose of identifying

electronically stored data particularly described in Attachment B.

                                          RELEVANT FACTS

       Background Regarding the Investigation

       7.         Since at least August 2017, investigators have been involved in a long-term

wiretap investigation into a drug trafficking organization ("DTO") that was distributing large

amounts of fentanyl, heroin and other narcotics in the Hartford, CT area. This investigation




                                                       J
        Case 3:19-mj-00906-RAR Document 1-1 Filed 06/05/19 Page 4 of 13




rovealed that OLIVERAS was a leader of this DTO and that PERDOMO supplied OLIVERAS

with heroin and fentanyl.

        8.     Between April2018 and July 2018, investigators intercepted communications

over three cellular telephones used by OLIVERAS to discuss, ¿urange and facilitate narcotics

transactions. Intercepted communications, controlled purchases of narcotics, walled-off arrests,

narcotics seizures and other evidence revealed, inter aliø, that'.

                       OLIVERAS was operating         a robust narcotics   trafficking business in

Hartford, CT. PERDOMO was OLIVERAS's primary source of supply of fentanyl and heroin.

OLIVERAS regularly supplied wholesale quantities of fentanyl, heroin, crack and cocaine to

multiple drug traffickers in Hartford, CT, who resell the narcotics to their own customers. In

addition, OLIVERAS and his associates sold street-level quantities of narcotics to numerous

customers on a daily basis.

                       OLIVERAS used multiple locations in Hartford, CT to process, store and

distribute narcotics, including the following: 5 Gray St, Apt. 3, Hartford, CT ("Subject Premises

#5");44 Belmont St, Apt. FL3V/, Hartford, CT ("Subject Premises #6"); 90 Catherine St., Apt.

85, Hartford, CT ("Subject Premises #7"); and 38 York St, 2nd Floor, Hartford, CT ("Subject

Premises #8"). In addition, OLIVERAS stored multiple firearms and narcotics-related items

within Urnt 1024 at the U-Haul Storage facility at755 Capitol Ave, Hartford, CT ("Subject

Premises #10").

       OLIVERAS used Cellular Telenhones to Facilitate Narcotics Traffickins Activities

       9.      Throughout this investigation, investigators intercepted communications on three

telephones that were being utilized by   OLIVERAS. These three telephones were cell phone with

the following call numbers: 860-970-84931'860-212-0951; and 860-796-5060. Based on



                                                  4
        Case 3:19-mj-00906-RAR Document 1-1 Filed 06/05/19 Page 5 of 13




intercepted calls, physical surveillance and electronic surveillance, investigators identified

PERDOMO as OLIVERAS's primary source of supply of heroin and fentanyl. During the

wiretap investigation, OLIVERAS used all three of these telephones to discuss and arrange

narcotics-related transactions with PERDOMO and other associates. During these

communications, OLIVERAS would anange to purchase large amounts of narcotics, as well as

facilitate the distribution of large quantities of narcotics.

        Seizure of Evidence    froq OLIVERAS's          Stash and Distribution Locations

        10.     On July 19,2018, investigators arrested OLIVERAS, PERDOMO and their

associates for federal narcotics trafficking offenses. On the same date, investigators executed

federal search warrants at multiple locations used by OLIVERAS and his associates to process,

package, stash and/or distribute narcotics. From these locations, investigators seized extremely

large amounts of narcotics and narcotics-related evidence, including the following:

                o       5 Gray St, Apt.3, Hartford, CT (Subject Premises #5): investigators

seized a shopping bag containing numerous bundles of suspected heroin (gross weight of 246

grams), approximately 52 grams of suspected crack cocaine and approximately 33 grams         of
suspected marijuana.

                        44 Belmont St, Apt. FL3W, Hartford, CT (Subject Premises #6):,

investigators seized a large amount of U.S. Currency, plastic bags containing unidentified

controlled substances in pill form and five cell phones (i.e., Devices #1-#5), which include three

cell phones used by OLIVERAS that were the subject of wiretap orders.

                o       90 Catherine St., Apt. 85, Hartford, CT (Subject Premises #7):

investigators seized alarge fentanyl and heroin processing and packaging mill, which included:

approximately one kilogram of heroin, 2,713 grams of fentanyl, 500 grams of cocaine base, 100



                                                    5
          Case 3:19-mj-00906-RAR Document 1-1 Filed 06/05/19 Page 6 of 13




gr¿Ìms   of cocaine, tens of thousands of wax folds containing prepackaged heroin and/or fentanyl;

narcotics cutting agents, narcotics processing materials and narcotics packaging materials.

                         38 York St,2nd Floor, Hartford, CT (Subject Premises #8):

investigators seized approximately 35 grams of crack cocaine; a Smith &'Wesson, Model M&P

9 Shield, 9mm caliber pistol, bearing serial number HTF4216; a SIG-SAUER, Model Mosquito,

.22 caliber pistol, bearing serial numberF346l97; 963 rounds of assorted ammunition; four

pistol magazines; and a gun holster.

                         U-Haul storage unit (Subject Premises #10): investigators seized three

firearms (two Beretta .25 caliber pistols and aRuger .357 revolver),127 rounds of assorted

ammunition, a rifle magazine, a pistol magazine, a holster, a kilogram press and methodone pills.

         Arrest of OLIVERAS and Seizure of the Devices

         11   .   On July 19, 2018 in the early morning hours, investigators arrested OLIVERAS

pursuant to a federal arrest warrant. OLIVERAS was located at 44Belmont Street, Apt 3W,

Hartford, CT. Upon entry into the residence, investigators placed OLIVERAS under arrest.

Investigators seized five cellular telephones (i.e., Devices #1 - #5) which were located inside   of

the bedroom that OLIVERAS was found sleeping in.

                      INFORMATION        RE   GARDING CELLULAR TELEPHONES

         12.      Based upon my training and experience, I know that persons who traffrc in illegal

narcotics often facilitate their criminal activity by the use of cellular telephones. Drug traffickers

often store phone numbers of their customers, associates or their sources of illegal narcotics

within the electronic memory of their phones, including in contact lists, address lists, recent call

lists and electronic calendars. Drug traffickers are constantly on the move throughout the day

and by keeping their cell phones on their person, they can stay in frequent communication      with


                                                  6
          Case 3:19-mj-00906-RAR Document 1-1 Filed 06/05/19 Page 7 of 13




their drug trafficking associates so as to keep track of their associates' whereabouts if a drug

transaction has been planned and is imminent. When expecting a supply of narcotics, traffickers

will   use cell phones to stay   in communication with their source of supply to facilitate the drug

transaction. Likewise, when expecting to sell narcotics to a customer, traffickers will use cell

phones to stay in communication with their customers. I have had occasion to make many

arrests of drug traffickers and    it is very coÍrmon that cell phones are seized from the target's

person at the time of arrest.     It is the ready mobility of cell phones that result in their frequency

as a tool of the drug   trade. Here, I believe that the Devices will contain evidence of the narcotics

traffi cking activities of OLIVERAS.

          13.    Based on my training, experience, I know that the Devices have different

capabilities that allow some of it to serve as a wireless telephone, digital camera and video

recorder, portable media player, global positioning system (GPS) navigation device, a hand-held

radio, and a personal digital assistant (PDA). In my training and experience, examining data

stored on devices of this type can uncover, among other things, evidence that reveals or suggests

who possessed or used the particular Device, as well as evidence relating to co-conspirators with

whom the Device was in contact.

          14.    With regards to the Devices, I request permission to enter and search the Devices

for evidence relating to the unlawful distribution and possession with intent to distribute

narcotics and the unlawful possession and use of firearms, including evidence         of

communications between OLIVERAS and other co-conspirators involved in unlawful narcotics

traffrcking and firearms activities. Furthermore, based on my training and experience, I know

that internet browsing history in wireless phones can contain evidence of email communications

between co-conspirators who distribute narcotics, or conspire to do so. Also based on my



                                                      7
        Case 3:19-mj-00906-RAR Document 1-1 Filed 06/05/19 Page 8 of 13




training and experience, I know that internet browsing history in wireless phones can contain

evidence of internet searches for locations and addresses of businesses associated with the

unlawful distribution of narcotics such as the businesses and locations used for distributing

contraband, renting or leasing vehicles to transport narcotics, and storing illegal narcotics such as

commercial storage facilities or other stash locations. Also based on my training and experience,

wireless phones may contain videos and images of coconspirators, possible locations to ship,

receive, or store narcotics, the quantity of narcotics and/or shipping packages within which the

narcotics are concealed, and firearms, as firearms are generally considered tools of the trade in

narcotics activity. Specifically, based on my training and experience, I know the following

information tends to exist on wireless telephones, including phones used by those involved in the

distribution of narcotics   :



                a. the telephone number,    ESN number, serial number, and SIM card number         of
                     said telephone;

                b.   the numbers, digits, stored messages (voice and/or text), letters, symbols, data,
                     information, and images stored in the memory of said device;

                c.   descriptions of time, date, locations, items, or events showing or tending to
                     show the commission of, or connecting or tending to connect a person to, the
                     above-described crimes;

                d.   any and all records, however created or stored, which tend to demonstrate
                     ownership and use of the phone, and identification bearing the name or
                     photograph ofany person, telephone-books, address books, date books,
                     calendars, personal files, and photographs ofpersons contained in the phone;

                e.    any and all evidence showing or tending to show the identity of the maker or
                     user of the data and information contained in the phone, such as passwords,
                     sign-on codes, and program design;

                f.   GPS coordinates, waypoints, destinations, location data, addresses, and
                     location search parameters associated with GPS navigation software;

                g.   saved searches, locations, and route history in the memory of said devices;

               h.    internet browsing history, to include, intemet searches in the memory of said
                     device; and


                                                   8
        Case 3:19-mj-00906-RAR Document 1-1 Filed 06/05/19 Page 9 of 13




                 i.    Images and videos in the memory of said device.

        15.      It is also requested that the Court authorize the retrieval of the above-described

stored electronic information by printing said stored electronic information or otherwise

reproducing said stored electronic information, by converting said stored electronic information,

or by copying said stored electronic information into storage in another device. I am aware that

in some cases the software or equipment necessary to analyze wireless telephones in this manner

is not readily available to law enforcement during the course of the execution of a search and/or

arrest warrant. Further, tuming on wireless phones in a non-laboratory setting, where there is no

'Jammer" active or radio shielding devices, permits additional signals to be received by the

phone and thereby alters the data present in the phone at the time of seizure. Therefore it is often

necessary to remove a seized phone to a laboratory in order to preserve the data therein from

being comrpted.

        16.      Based on the foregoing, and consistent with Rule 41(e)(2XB), the warrant     I am

applying for would permit the examination of the Device consistent with the warrant. The

examination may require authorities to employ techniques, including but not limited to

computer-assisted scans of the entire medium, that might expose many parts of the device to

human inspection in order to determine whether it is evidence described by the warrant.

        17   .   Because this warrant seeks only permission to examine Devices that are already       in

law enforcement's possession, the execution of this warrant does not involve the physical

intrusion onto a premises. Consequently, I submit there is reasonable cause for the Court to

authorize execution of the warrant at any time in the day or night.

                      ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       18.       The warrant applied for would authorize the seizure of electronic storage media

or, potentially, the copying of electronically stored information, all under Rule 41(e)(2XB).

                                                   9
       Case 3:19-mj-00906-RAR Document 1-1 Filed 06/05/19 Page 10 of 13




        19.      As described above and in Attachment B, this application seeks permission to

search and seize things that the Devices might contain, in whatever form they are stored. Based

on my knowledge, training, and experience, I know that electronic devices can store information

for long periods of time. Even when      a user deletes    information from a device, it can sometimes

be recovered with forensics    tools. Similarly, things that have been viewed via the Internet   are

typically stored for some period of time on the device. This information can sometimes be

recovered with forensics tools.

       20.       Searching for the evidence described in Attachment B may require a range of data

analysis techniques. In some cases, agents and computer analysts may be able to conduct

carefully targeted searches that can locate evidence without requiring a time-consuming manual

search through unrelated materials that may be commingled with criminal evidence. In other

cases, however, such techniques may not yield the evidence described in the        warrant. Criminals

can mislabel or hide information, encode communications to avoid using key words, attempt to

delete information to evade detection, or take other steps designed to frustrate law enforcement

searches for   information. These steps may require agents and law enforcement or other analysts

with appropriate expertise to conduct more extensive searches, such as scanning storage areas

unrelated to things described in Attachment B, or perusing all stored information briefly to

determine whether it falls within the scope of the warrant. In light of these difficulties, the DEA

intends to use whatever data analysis techniques appear necessary to locate and retrieve the

evidence described in Attachment B.

                                            CONCLUSION

       21.       I submit that this affidavit   supports probable cause for a warrant to search the

I)evices, which are described in Attachment A, and seize the items described in Auachment B as



                                                      10
       Case 3:19-mj-00906-RAR Document 1-1 Filed 06/05/19 Page 11 of 13




evidence, fruits, and instrumentalities of the crimes of the unlawful distribution of narcotics and

conspiracy to distribute narcotics, in violation of Title 21, United States Code, Sections 841 and

846, and information relevant to criminal forfeiture pursuant to Title 21 USC Section 853 and

Title2l USC Section 841

                                                     Respectfu lly submitted,




                                                     Michael Breen
                                                     Task Force Officer
                                                     DEA

       Subscribed and sworn to before me
       on June 5,2019
     /s/ Robert A. Richardson
       HON. ROBERT A. RICI{ARDSON
       UNITED STATES MAGISTRATE JUDGE




                                                11
       Case 3:19-mj-00906-RAR Document 1-1 Filed 06/05/19 Page 12 of 13




                                        ATTACHMENT A

       The cellular telephones to be searched are described as follows:

           a.   A black Samsung phone ("Device # l")that was seized from 44 Belmont St, Apt

                3W, Hartford, CT on July 19,2018

           b.   a black   AT&T phone ('oDevice #2D)thatwas seized from44 Belmont St, Apt

                3V/, Hartford, CT on July 19,2018

           c.   a   black LG phone ("Device # 3') that was seized from44 Belmont St, Apt 3'W,

                Hartford, CT on July 19,2018

           d.   a   black LG phone ('oDevice # 4D) that was seized from 44 Belmont St, Apt 3W,

                Hartford, CT on July 19, 2018

           e.   a gray superinworld phone (ooDevice # 5') that was seized from 44 Belmont St,

                Apt 3V/, Hartford, CT on July 19, 2018

       This warrant authorizes the forensic examination of Devices #L-#5 (the "Devices"),

including accessing all internal applications within the Devices, for the purpose of identifying the

electronically stored information described in Attachment B.
       Case 3:19-mj-00906-RAR Document 1-1 Filed 06/05/19 Page 13 of 13




                                         ATTACHMENT B
                                      (ITEMS TO BE SEIZED)

       With respect to the Devices, the items to be seized are as follows:

        1.     All   records on the Devices, which presently are in the custody of the DEA,

relating to violations of 21 U.S.C. $$ 8a1(a)(1) and 846, and information relevant to criminal

forfeiture pursuant to Title 21 USC Section 853 and   Title2l USC Section    841, including but not

limited to the following:

       a.      the telephone number, ESN number, serial number, and SIM card number of said
               device;


       b.      the numbers, digits, stored messages (voice and./or text), letters, symbols, data,
               information and images stored in the memory of said device, which may include
               the following;

               (1) lists of customers, sources and/or co-conspirators, and related identifying
                   information, such as photographs and entries regarding their phone numbers,
                     nicknames, addresses, and lócations;

               (2) types, amounts and prices of narcotics involved in transactions, as well as
                   dates, places, photos and amounts of specific transactions and/or attempted
                     transactions;

               (3) communications, including call log activities, instant messaging activities
                   and"/or or text messages, exchanged in the furtherance of or related to drug
                   trafficking activity;

               (4) information regarding members of OLIVERAS's DTO and/or his associates'
                   schedules or travel;

               (5) bank records, checks, credit card bills, account information and other financial
                   records relating to the OLIVERAS DTO, unexplained wealth and narcotics
                   trafficking activities; and

               (6) photographs, video recordings and other formats utilized to capture digital
                   images relating to diug trafficking activity.
